Title: To James Madison from Frances Taylor Rose and Robert H. Rose, 19 March 1822
From: Rose, Frances Taylor,Rose, Robert H.
To: Madison, James


                
                    Dear Brother
                    Near Fincastle March 19th 1822
                
                When we arrived within two miles of Keazle town we learnt with certainty that the Waggon with our Family had proceeded on five days before; in this dilema we were compelled to keep Harry untill we could overtake the waggon, to effect which we sent Ambrose on in the stage from Stanton on friday morning to overtake and stop the waggon until we could get up with it, and send our gig back to assist us on. Hugh met us this morning with it and we now dispactch Harry back by way of Lynchburg as a nearer and better way that [sic] the one we have come. I regret extremely the imperious circumstances which have compelled us to detain so long your servant and horse, but hope you will excuse the liberty I have taken as I assure nothing but absolute necessity would have induced me to have done so. We are all well and have gotten this far in perfect safety, & without fatigue on my part. We are now at Mr Wm. Preston’s, and shall remain here until tomorrow morning. The waggon is about thirty five miles in advance of us. I trust this Letter will find our dear Mother and all of you in good health, and assure her I shall write as often as possible to her, during my journey. The family all join in affectionate regards to all with you and ever beleive me you[r] truly affectionate Sister
                
                    F. T. Rose
                
                
                    P. S. I have consulted with Mr Cabell and he will act under the Power of Attorney if it should be necessary and he will attend to the paying the Taxes and the Advertiseing the Land immediately in the Enquirer and Lynchburg Press to be sold on the first day of August next at Public Auction in Lynchburg; at which time I shall certainly attend, and when your Brothers Bond shall be paid and the other Bond to Ambrose Madison I will pay as soon as I can get to Huntsville, by remitting the amount to you by the Mail.
                    
                        Robert H. Rose
                    
                
            